Citation Nr: 0513086	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for the service-connected post-traumatic stress 
disorder (PTSD), for the period beginning on May 1, 1999.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected PTSD.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from May 1966 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO by which the RO proposed to 
reduce and subsequently reduced the veteran's disability 
evaluation for PTSD from 30 to no percent, effective on May 
1, 1999.  

The RO subsequently increased the veteran's PTSD evaluation 
to 10 percent effective May 1, 1999.  

The veteran is seeking restoration of the 30 percent 
evaluation as well as an increased rating beyond that 
percentage for the service-connected PTSD.  

The issue of an increased rating for the service-connected 
PTSD is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  By a January 1997 rating action, the RO granted service 
connection for PTSD to which it assigned a 30 percent 
evaluation, effective on September 30, 1996.  

2.  By a May 1998 rating decision, the RO proposed reducing 
the veteran's disability evaluation for PTSD to no percent; 
the veteran was sent notice of the RO's proposed reduction in 
June 1998.  

3.  By February 1999 rating decision, the RO reduced the 
veteran's PTSD evaluation to no percent, effective on May 1, 
1999.  

4.  In June 2002, the RO assigned a 10 percent rating to the 
service-connected PTSD, effective on May 1, 1999.  

5.  The service-connected PTSD is not shown to undergone 
sustained improvement of the period in question.  



CONCLUSION OF LAW

The reduction in rating of the service-connected PTSD from 30 
percent to 10 percent, effective on May 1, 1999, was not 
proper and must be voided ab initio.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.344, 4.3, 4.130 
including Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the matter of the propriety of the reduction 
in rating of the veteran's service-connected PTSD.  

The Board is unaware of, and the veteran has not timely 
identified, any additional evidence, which is necessary to 
make an informed decision on this issue.  Thus, the Board 
believes that all relevant evidence that is available has 
been obtained.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf.  

Further, by June 1998 letter and August 1999 statement of the 
case, he and his representative have been notified of the 
proposed reduction, and the veteran was afforded ample time 
in which to respond.  The provisions of VCAA were outlined in 
a latter dated in May 2001, and he has been advised via the 
foregoing documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

A December 1996, VA examination reported a diagnosis of PTSD, 
chronic, severe and assigned a GAF score 65 to 70. 


In January 1997, the RO granted service connection for PTSD 
to which it assigned a 30 percent evaluation effective on 
October 1, 1996.  

In February 1998, the RO received the veteran's claim for an 
increased rating for the service-connected PTSD.  

In conjunction with the claim, the RO scheduled a VA 
psychiatric examination in April 1998.  

The April 1998 VA psychiatric examination report reflects an 
assessment that the veteran had no outstanding psychological 
symptoms.  The examiner stated that the veteran was not 
suffering from "any sort of acute disorder."  His 
personality problems were found, and although the examiner 
made no Axis I diagnosis, she did diagnose a personality 
disorder under Axis II.  

The examiner arrived at these conclusions after an interview 
with the veteran, which revealed only past psychiatric 
problems such as two suicide attempts in 1985 and a drinking 
problem during the seven years immediately following service.  

The veteran reported having had two divorces and trouble in 
relationships with women.  He was talkative on examination 
and quite tangential.  No other observations were made.  

By May 1998 rating decision, the RO proposed a reduction in 
the veteran's PTSD disability evaluation from 30 to no 
percent.  

The RO sent the veteran notice of its proposed reduction in 
June 1998.  The veteran was instructed to respond within 60 
days.  

The RO received the veteran's Notice of Disagreement in June 
1998.  

That month the veteran submitted medical evidence related to 
physical as opposed to mental health.  In January 1999, the 
RO received additional private medical records detailing 
various physical ailments such as irritable bowel syndrome, 
low back pain, hematuria and prostatism.  These records were 
silent regarding PTSD and only tangentially mentioned anxiety 
and depression.  

A medical notation dated in May 1997 and received in January 
1999 indicated that the veteran was "doing extremely well."  
The veteran, apparently, was playing golf again and had not 
problems other than occasional diarrhea and constipation.  

By February 1999 rating decision, the RO confirmed the rating 
reduction, and by February 1999 letter, the RO notified the 
veteran that his disability evaluation would be reduced to no 
percent effective May 1, 1999.  

In June 1999, the veteran wrote in protest of the RO's 
decision that his PTSD was severe and that he suffered from 
gastrointestinal problems that were directly related to his 
PTSD.  

It appears that, beginning in November 1998, the veteran 
began to pursue psychotherapy at VA.  At his first session, 
he voiced fear about not being able to achieve a long-term 
relationship with a woman.  Themes such as victimhood and 
responsibility were explored as well as anxiety that the 
veteran attributed to memories of his mother as well as 
Vietnam.  

The psychotherapy notes reflect a diagnosis of PTSD in April 
1999 when the veteran expressed dismay regarding his rating 
reduction and voiced complaints of symptoms such as anxiety, 
depression, and intrusive thoughts.  

In May 1999, the veteran linked his withdrawal from 
relationships with the inability to relate to others when his 
funds were limited.  That month, the veteran had another 
session designed to assess his PTSD.  

During that session, he spoke of his preliminary history to 
include his alcoholic father.  The psychologist observed that 
the veteran strayed from the questions asked.  

In June 1999, the veteran again discussed Vietnam as well as 
his gastrointestinal problems.  At another June 1999 session, 
the veteran stated that he had been thinking about Vietnam.  

Following an appointment in July 1999, a VA psychiatrist 
diagnosed PTSD with anxiety, panic and depression.  

In September 1999, the veteran began to explore his Vietnam 
experiences in therapy.  

In a January 2000 psychotherapy session, the veteran reported 
dissociative experiences, memory and concentration problems.  
In February 2000, the veteran indicated that balancing his 
checkbook was "overwhelming" and described his increasing 
inability to maintain a "façade of competence."  

In August 2000, the veteran indicated that he had difficulty 
focusing on a single theme, and in November 2000, a VA 
psychiatrist commented that the veteran's chronic memory 
problems should be evaluated by a neurologist.  

Organic brain syndrome was first mentioned in a VA progress 
note dated in November 2000.  

In January 2001, the veteran complained of depression that 
was mainly due to pain.  The examiner commented that the 
veteran's speech was slightly pressured, tangential, and 
circumstantial and that he was directable but easily strayed 
from the topic.  His thoughts were otherwise coherent.  

The veteran denied having suicidal ideation or 
hallucinations, and there was no evidence of psychosis.  
Insight and judgment were fair.  The examiner assessed memory 
deficit but was still uncertain as to dementia or pseudo 
dementia.  The examiner noted that the veteran's affect was 
neither depressed nor anxious.  

In August 2001 at the Mental Health Clinic, the veteran 
stated that hearing his daughter threatening to wash her 
children's mouths with soap reminded him of abuse he suffered 
as a child.  

An October 2001 VA psychiatric note indicated that the 
veteran's mood was "more peppy" and that he was minimally 
depressed.  He described vague paranoia such as believing 
that a woman at his gym changed her license plate because of 
something he said.  He feared being social at the gym, where 
he might say something inappropriate.  

The psychiatrist diagnosed PTSD and some cognitive problems, 
mainly with concentration.  The examiner described the 
veteran as having a bright affect, slight anxiety, no 
cognitive problems on interview, and no psychosis.  

On May 2001 VA mental health examination, the veteran was 
somewhat unfocused and provided lengthy answers to short 
questions.  However, speech was logical, and there were no 
loose associations or tangential thinking.  

Objectively, the veteran was alert and oriented times four.  
The veteran reported forgetfulness and disorganization.  He 
complained of having chronic low-level depression or 
dysphoria, compulsive tendencies, and social avoidance of 
situations involving more than a few people.  His sleep was 
good and he denied irritability and hostility.  He reported 
sporadic suicidal ideation when thinking about his financial 
problems.  

The examiner commented that the veteran met the criteria for 
organic brain syndrome manifested by poor concentration, 
chronic anxiety, social anxiety and periodic problems with 
orientation to time.  The veteran also had a history of 
suicide attempts and ideation.  He appeared unable to 
maintain intimate relationships.  He also seemed unable to 
work.  

The examiner also opined that the veteran met the criteria 
for PTSD and he possessed good coping skills that enabled him 
to keep PTSD symptomatology in check before the onset of 
organic brain syndrome, which caused the PTSD symptoms to 
worsen.  

The examiner diagnosed organic brain syndrome, which was the 
primary diagnosis, and PTSD as a secondary diagnosis.  

In or about November 2001, the veteran began group therapy to 
discuss issues such as depression, anxiety, relationship 
problems, career development issues and adjustment to medical 
problems.  

In February 2002, the veteran indicated that he was feeling 
well in general but was still somewhat insecure around 
others.  His sleep was good; his mood was euthemic, and he 
denied nightmares.  

The diagnosis was that of PTSD with lessened cognitive 
symptoms.  The examiner noted that the veteran's affect was 
bright, he was spontaneous, able to concentrate with minimal 
deficit, showed no psychosis, and demonstrated no abnormal 
movement.  The veteran denied suicidal or homicidal ideation.  

By June 2002 Supplemental Statement of the Case, the RO 
assigned an increased rating of 10 percent to the service-
connected PTSD effective on May 1, 1999.  


PTSD


Diagnostic Code 9411 provides for the following levels of 
disability.  

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

10 percent:  Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  


Reduction in Disability Ratings


Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

The provisions of 38 C.F.R. § 3.344 stipulate that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Therefore, re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant a reduction in 
rating.  

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999), and cases cited therein.  


Discussion

Based on its review of the evidence, the Board finds that the 
February 1999 reduction in rating of the service-connected 
PTSD was not proper, as sustained improvement in the service-
connected PTSD was not demonstrated.  38 U.S.C.A. § 1155.

Following the April 1998 VA psychiatric examination, which 
appears to have been sufficiently comprehensive, the examiner 
could find no Axis I psychiatric diagnosis.  The VA examiner 
felt that the veteran some form of a personality disorder, 
but subsequent VA clinical records clearly showed that he 
continued to suffer from PTSD.  The examinations also did not 
show sustained improvement in the veteran's mental health.  
On this record, the reduction based on one examination 
reflecting a change in diagnosis to personality disorder 
cannot be sustained.  

Based on the foregoing, and viewing the evidence in the light 
most favorably to the veteran, the reduction in rating was 
not proper.  Hence, the 30 percent rating is restored ab 
initio.  See 38 U.S.C.A. § 5107; Gilbert, supra.  



ORDER

The reduction in the rating assigned to the service-connected 
PTSD was not proper, a 30 percent rating is restored 
effective on May 1, 1999.  



REMAND

The veteran has been diagnosed with PTSD as well as organic 
brain syndrome.  The latter seems quite severe.  In any 
event, although the veteran has managed to correspond with VA 
in a highly articulate manner, he is receiving Social 
Security disability payments and appears unable to work.  

He asserts that he is entitled to a higher disability 
evaluation for his service-connected PTSD.  

Hence, a psychiatric examination must be scheduled, and the 
examiner must be asked to enumerate the psychiatric symptoms 
attributable to PTSD and comment upon the severity of each.  
The examiner is requested, to the extent possible, to assess 
a global assessment of function (GAF) score based solely on 
the service-connected PTSD.  

Any available treatment records also should be obtained for 
review in connection with the claim for increase.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
in order to obtain copies of all clinical 
records referable to treatment received 
by the veteran for the service-connected 
PTSD since 2002.  Any records should be 
incorporated in the claims file.  

2.  The RO should schedule a VA 
psychiatric examination to determine the 
nature and severity of the veteran's 
PTSD.  All symptoms attributable to PTSD 
should be enumerated, and the examiner 
should, to the extent possible, 
distinguish between PTSD symptomatology 
and that associated with organic brain 
syndrome.  The examiner is requested, as 
far as possible, to assess a GAF score 
based solely on the veteran's PTSD.  That 
is, the examiner is asked to determine 
what the veteran's GAF score would be if 
based on PTSD symptomatology alone 
without taking into account the organic 
brain syndrome.  If the foregoing is not 
possible, the examiner should so state.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
must review the entire body of evidence 
to include all evidence it has not yet 
considered.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


